         Case 1:19-cv-03103-CKK Document 12 Filed 02/14/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
EVERYTOWN FOR GUN SAFETY                     )
SUPPORT FUND,                                )
                                             )
               Plaintiff,                    )
                                             )       Civil Action No. 19-3103 (CKK)
               v.                            )
                                             )
UNITED STATES DEPARTMENT                     )
OF JUSTICE,                                  )
                                             )
               Defendant.                    )
                                             )

                                  JOINT STATUS REPORT

       Pursuant to the Court’s Order of December 10, 2019, ECF No. 10, Plaintiff Everytown

for Gun Safety Support Fund, and Defendant United States Department of Justice (“DOJ”),

respectfully submit this Joint Status Report in this Freedom of Information Act (“FOIA”) case.

       This case involves Plaintiff's two April 2018 FOIA requests to DOJ's Office of

Information Policy (“OIP”), the DOJ component that handles the FOIA administration for the

Offices of the Attorney General, Deputy Attorney General, Associate Attorney General,

Legislative Affairs, Legal Policy, and Public Affairs. One request seeks records pertaining to

communications and meetings between the Executive Branch and the National Rifle Association,

the National Rifle Association Institute for Legislative Action, or the National Shooting Sports

Foundation. The second request seeks records pertaining to certain gun violence reduction

initiatives launched in 2015 and 2016, and related communications between DOJ officials and

specified gun lobby organizations and gun industry members. See ECF No. 1, Exs. A & C.

       With respect to the first request, Defendant has informed Plaintiff that OIP has completed

a search as agreed upon by the parties, and estimates that OIP’s initial responsiveness review will
            Case 1:19-cv-03103-CKK Document 12 Filed 02/14/20 Page 2 of 4



be completed by the end of February 2020. Defendant anticipates making a response to Plaintiff

by March 31, 2020. However, depending on the volume of records deemed initially responsive

to the first request, Defendant anticipates providing a final response to the first request by April

30, 2020.

        In addition, Defendant has identified records that it recently produced in a related matter

that may overlap to some extent with the subject matter of Plaintiff’s first request, and that likely

are of interest to Plaintiff. As a courtesy, Defendant produced these records to Plaintiff on

February 14, 2020. Plaintiff has no position yet on whether or not these additional documents

are responsive to its requests or are even of interest to Plaintiff, as Plaintiff has not had an

opportunity to review them.

        As for the second request, Defendant has informed Plaintiff that OIP completed a search

as agreed upon by the parties in April 2019, which resulted in over 21,700 documents (consisting

of individual emails, computer files, and calendar items) and more than 59,300 items (documents

plus attachments to emails). The parties' April 2019 scoping agreement will reduce the number

of records requiring initial responsiveness review, but it is OIP’s position that a substantially

large volume of material will still require review. OIP will turn its attention to the initial

responsiveness review and de-duplication for the second request as soon as its review for the first

request is complete. OIP will turn its attention to the initial responsiveness review and de-

duplication for the second request as soon as its review for the first request is complete, and the

parties will meet and confer regarding the production schedule for the second request in advance

of the next Joint Status Report.

        An Open America stay is currently unlikely in this matter, although the parties do not yet

know whether a Vaughn Index will be required. Given that DOJ’s responses are forthcoming,




                                                   2
            Case 1:19-cv-03103-CKK Document 12 Filed 02/14/20 Page 3 of 4



DOJ believes it is premature to set a briefing schedule for dispositive motions. Based on the

representations by the DOJ, Plaintiff may be amenable to setting a briefing schedule after the

next joint status report.

        The parties propose to submit a further Joint Status Report on April 14, 2020, and every

60 days thereafter, to apprise the Court regarding the status of OIP’s responses to Plaintiff’s

requests.

Dated: February 14, 2020                    Respectfully submitted,

                                                /s/ Murad Hussain
                                            Arnold & Porter Kaye Scholer LLP
                                            Murad Hussain (D.C. Bar No. 999278)
                                            David McMullen, PhD (D.C. Bar No. 1600382)
                                            601 Massachusetts Ave., N.W.
                                            Washington, D.C. 20001-3743
                                            Telephone: (202) 942-5000
                                            Murad.Hussain@arnoldporter.com
                                            David.McMullen@arnoldporter.com

                                            Alexander Shaknes
                                            Jesse M. Feitel
                                            250 West 55th Street
                                            New York, NY 10019-9710
                                            Tel: (212) 836-8000
                                            Alexander.Shaknes@arnoldporter.com
                                            Jesse.Feitel@arnoldporter.com

                                            Counsel for Plaintiff

                                            TIMOTHY J. SHEA, D.C. Bar #437437
                                            United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar #924092
                                            Chief, Civil Division

                                            By:    /s/ Paul Cirino
                                            PAUL CIRINO
                                            Assistant United States Attorney
                                            Civil Division
                                            U.S. Attorney’s Office, District of Columbia


                                                 3
Case 1:19-cv-03103-CKK Document 12 Filed 02/14/20 Page 4 of 4



                          555 4th Street, N.W.
                          Washington, D.C. 20530
                          Telephone: (202) 252-2529
                          paul.cirino@usdoj.gov

                          Counsel for Defendant




                              4
